DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application 16/961747, filed on 7/13/2020, which is a national stage entry of application PCT/EP2019/053350, filed on 2/12/2019, which claims priority from US provisional application 62/795107, filed on 1/22/2019 and from US provisional application 62/630036, filed on 2/13/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term “near” in line 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between the time-varying magnetic field within the chamber and the non-electrically conductive body is unclear and indefinite owing to the use of “near” as a descriptor for the location of the time-varying magnetic field. For the purposes of examination, the limitation is being interpreted as meaning a time-varying magnetic field within the chamber is adjacent the non-electrically conductive body. Thus, claim 9 is rejected as being indefinite. Appropriate correction is requested. 
Regarding claim 11, the term “near” in line 6 is relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between the cleaning apparatus and the structure is rendered indefinite by the use of “near” to describe the location of the cleaning apparatus relative to the structure, and the disclosure does not provide a standard for determining the distance such that one of ordinary skill in the art would be apprised of the scope of the distance between the cleaning apparatus and the structure cleaned. For the purposes of examination, the limitation is being interpreted as meaning a cleaning apparatus adjacent the structure. Thus, claim 11 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is requested.
Regarding claim 15, the term “near” in line 3 is relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between the location of the plasma particles and the non-electrically conductive body is rendered indefinite by the use of “near” to describe the location relative to the non-electrically conductive body, and the disclosure does not provide a standard for determining the distance such that one of ordinary skill in the art would be apprised of the scope of the limitation. For the purposes of examination, the limitation is being interpreted as meaning moving the plasma particles from a location adjacent the non-electrically conductive body toward and across the structure surface. Thus, claim 15 is rejected as being indefinite. Appropriate correction is requested. 
Regarding claim 18, the term “near” in line 6 is relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between the cleaning apparatus and the structure is rendered indefinite by the use of “near” to describe the location of the cleaning apparatus relative to the structure, and the disclosure does not provide a standard for determining the distance such that one of ordinary skill in the art would be apprised of the scope of the distance between the cleaning apparatus and the structure cleaned. For the purposes of examination, the limitation is being interpreted as meaning a cleaning apparatus adjacent the structure. Thus, claim 18 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 17 of U.S. Patent No. 11,347,154 in view of Bykanov et al. (US PGPub 2009/0154642, Bykanov hereinafter). 
Regarding claim 1, claim 1 of patent 154 recites a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source (claim 1), the method comprising: 
generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber (claim 1, col. 34, lines 11-13), the generating comprising:
electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material (claim 1, col. 34, lines 14-23); 
enabling the plasma particles to pass over the structure surface to remove debris from the structure surface without removing the structure from the chamber of the EUV light source (claim 1, col. 34, lines 24-27). Patent 154 does not recite maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature.
Bykanov discloses maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature (Fig. 10, paras. [0053], [0111], [0134], [0136], a temperature control system 1100 maintains the temperature of elongate body within a predetermined range to below a preselected temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature as taught by Bykanov in the method as recited by patent 154 since including maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature is commonly used to condense contaminants to suppress the flow of the contaminants from entering the optic chamber of the lithography system (Bykanov, paras. [0134]-[0135]). 
Regarding claim 2, claim 1 of patent 154 as modified by Bykanov recites wherein electromagnetically inducing the electric current at the location adjacent the non-electrically conductive body comprises flowing an electric current through an electrically conductive tubing adjacent the non-electrically conductive body (claim 1, col. 34, lines 14-23). 
Regarding claim 3, patent 154 as modified by Bykanov discloses wherein maintaining the temperature of the non-electrically conductive body and/or the structure below the threshold temperature comprises providing a cooling fluid through an interior of the electrically conductive tubing (Fig. 10, paras. [0053], [0111], [0134], [0136], a temperature control system 1100 maintains the temperature of elongate body within a predetermined range to below a preselected temperature. The body 1022 is made of a conductive material, and the temperature control system 1100 circulates a fluid within internal passageways inside the walls).
Regarding claim 5, patent 154 as modified by Bykanov discloses wherein the non-electrically conductive body is made of a dielectric (Fig. 10, para. [0111], the body 1022 is non-conductive and made of ceramic or fused silica). 
Regarding claim 6, claim 2 of patent 154 as modified by Bykanov recites wherein the structure surface is positioned to optically interact with and modify light present in the chamber (claim 2). 
Regarding claim 22, claim 17 of patent 154 recites an apparatus (claim 17) comprising: 
a liner within a chamber of an extreme ultraviolet (EUV) light source, the liner positioned between a collector mirror and an intermediate focus of the collector mirror, the liner including an exposed surface that, when installed, faces EUV light that is reflected from the collector mirror toward the intermediate focus, the liner being made of a non-electrically conductive material (claim 17, col. 36, lines 61-67, col. 37, lines 24-31); and 
a cleaning apparatus configured to remove target debris from the exposed surface of the liner without removing the liner from the chamber, the cleaning apparatus comprising an electrical conductor contacting the liner (claim 17, col. 37, lines 5-31),
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the liner to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material, such that the plasma particles come in contact with the debris on the exposed surface of the liner (claim 17, col. 37, lines 5-31). Patent 154 does not appear to recite the electrical conductor being positioned outside an exterior surface of the liner if the exterior surface of the liner is at a different pressure than a pressure at the exposed surface or the electrical conductor being embedded in the liner if the exterior surface of the liner is held at the same pressure as the exposed surface.
Bykanov discloses an electrical conductor being positioned outside an exterior surface of the liner if the exterior surface of the liner is at a different pressure than a pressure at the exposed surface or the electrical conductor being embedded in the liner if the exterior surface of the liner is held at the same pressure as the exposed surface (Figs. 7-9, 11, paras. [0110]-[0112], [0120], [0127]-[0129], [0141]-[0142], RF coils 1070, conductor 1084 are positioned outside of the body 1022, and the contaminant flows from within the body 1022 towards intermediate chamber 1020 and the pump outside of the body 1022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the electrical conductor being positioned outside an exterior surface of the liner if the exterior surface of the liner is at a different pressure than a pressure at the exposed surface or the electrical conductor being embedded in the liner if the exterior surface of the liner is held at the same pressure as the exposed surface as taught by Bykanov in the apparatus as recited by patent 154 since including the electrical conductor being positioned outside an exterior surface of the liner if the exterior surface of the liner is at a different pressure than a pressure at the exposed surface or the electrical conductor being embedded in the liner if the exterior surface of the liner is held at the same pressure as the exposed surface is commonly used to suppress the flow of the contaminants from entering the optic chamber of the lithography system (Bykanov, paras. [0112]-[0113], [0127]).
Regarding claim 23, patent 154 as modified by Bykanov discloses wherein the liner has a conical shape that tapers smoothly from a base positioned adjacent the collector mirror to an apex that opens to the intermediate focus (Bykanov, Figs. 1-2, 7-9, 11, paras. [0045], [0051]-[0052], [0090], [0110]-[0112], [0120], [0127]-[0129], [0141]-[0142], body 1022 has a conical shape narrowing from a base on the collector mirror 30 side towards the intermediate focus 1018). 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,347,154 as modified by Bykanov as applied to claim 1 and further in view of Azuma et al. (JP2008-042078, Azuma hereinafter). 
Regarding claim 4, patent 154 does not appear to explicitly recite wherein the plasma particles include at least ions, electrons, and free radicals of the material.
Azuma discloses wherein the plasma particles include at least ions, electrons, and free radicals of the material (Fig. 2, abstract, page 3, page 4, first paragraph-fourth paragraph under “Best Mode,” page 6, fourth full paragraph, the plasma includes hydrogen radicals 25, electrons, and ions 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plasma particles include at least ions, electrons, and free radicals of the material as taught by Azuma in the method as recited by patent 154 as modified by Bykanov since including wherein the plasma particles include at least ions, electrons, and free radicals of the material is commonly used to efficiently remove tin from a mirror in the EUV radiation source (Azuma, page 2, “Tech-Problem,” “Tech-Solution”). 


Claims 7, 8, 10, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 of U.S. Patent No. 11,347,154 in view of Schriever (US PGPub 2009/0014027).  
Regarding claim 7, claim 1, claim 8 of patent 154 recites a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source (claim 1, claim 8), the method comprising: 
generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber (claim 1, col. 34, lines 11-14, claim 8, col. 34, lines 60-63), the generating comprising:
electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material (claim 1, col. 34, lines 11-23, claim 8, col. 34, lines 63-67, col. 35, lines 1-10). Claim 1 or claim 8 of patent 154 does not appear to explicitly recite chemically reacting the plasma particles with debris at the structure surface to form a new chemical that is released from the structure surface without removing the structure from the chamber of the EUV light source.
Schriever discloses chemically reacting the plasma particles with debris at the structure surface to form a new chemical that is released from the structure surface without removing the structure from the chamber of the EUV light source (Figs. 1-2, paras. [0016], [0021], [0051]-[0053], the generated plasma includes plasma species that bond with deposited debris particles to produce new reaction products removed by a gas flow without removing the mirror surface from the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included chemically reacting the plasma particles with debris at the structure surface to form a new chemical that is released from the structure surface without removing the structure from the chamber of the EUV light source as taught by Schriever in the method as recited by patent 154 since including chemically reacting the plasma particles with debris at the structure surface to form a new chemical that is released from the structure surface without removing the structure from the chamber of the EUV light source is commonly used to provide a cleaning method without increasing space requirements for the cleaning device for in situ cleaning while minimizing the stress on the mirror surfaces being during in situ cleaning (Schriever, paras. [0014]-[0016]).
Regarding claim 8, patent 154 as modified by Schriever recites further comprising removing the released chemical from the chamber (Schriever, Figs. 1-5, para. [0053], the gaseous reaction product is removed by a gas flow generated by vacuum suction). 
Regarding claim 10, claim 2 of patent 154 as modified by Schriever recites wherein the structure surface is positioned to optically interact with and modify light present in the chamber (claim 2).
Regarding claim 21, claim 8 of patent 154 recites wherein electromagnetically inducing electric current at the location adjacent the non-electrically conductive body comprises flowing an electric current through an electrical conductor adjacent the non-electrically conductive body, and wherein flowing the electrical current through the electrical conductor comprises applying a first electric current at a first frequency to the electrical conductor and a second electric current at a second frequency to the electrical conductor, the second frequency being distinct from the first frequency (claim 8, col. 34, lines 63-67, col. 35, lines 1-10).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,347,154 as modified by Schriever as applied to claim 7 and further in view of Bykanov. 
Regarding claim 9, patent 154 as modified by Schriever does not appear to explicitly recite wherein: electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body; and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body.
Bykanov discloses wherein: electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body (Figs. 7, 9, 11, paras. [0111]-[0112], [0127], [0129], [0141]-[0142], an inductively coupled plasma is generated near the non-conductive body 1022); and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body (Figs. 7, 9, 11, paras. [0111]-[0112], [0127], [0129], [0141]-[0142], RF coils 1070 adjacent non-conductive body 1022 create an inductively coupled plasma). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body; and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body as taught by Bykanov in the method as recited by patent 154 as modified by Schriever since including electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body; and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body is commonly used to suppress the flow of the contaminants from entering the optic chamber of the lithography system (Bykanov, paras. [0112]-[0113], [0127]).
 

Claims 11, 12, 14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 12 of U.S. Patent No. 11,347,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patent claims, which further require an electrically conductive tubing contacting a non-electrically conductive body and flowing an electric current through an electrically conductive tubing. 
Regarding claim 11, claim 9 of patent 154 recites an apparatus (claim 9) comprising: 
an extreme ultraviolet (EUV) light source comprising a structure within a chamber, wherein the structure includes a surface exposed to debris from a target within the chamber, the target comprising matter that emits EUV light when it is converted into a plasma (claim 9, col. 35, lines 15-26); and 
a cleaning apparatus near the structure and configured to remove target debris from the exposed surface of the structure without removing the structure from the chamber (claim 9, col. 35, lines 24-27), the cleaning apparatus comprising: 
an electrical conductor contacting a non-electrically conductive body that is distinct from the structure (claim 9, col. 35, lines 28-29, 39-42), 
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the non-electrically conductive body to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material (claim 9, col. 35, lines 30-38), and 
wherein the non-electrically conductive body is configured relative to the structure such that the plasma particles come in contact with the debris on the exposed surface of the structure (claim 9, col. 35, lines 39-42).
Regarding claim 12, claim 12 of patent 154 recites wherein the structure surface is positioned to optically interact with and modify light present in the chamber (claim 12).
Regarding claim 14, claim 1 of patent 154 recites a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source (claim 1), the method comprising: 
generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber and is distinct from the structure (claim 1, col. 34, lines 11-14, 24-27), the generating comprising: 
electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material (claim 1, col. 34, lines 14-23); and 
enabling the plasma particles to pass over the structure surface to remove debris from the structure surface without removing the structure from the chamber of the EUV light source (claim 1, col. 34, lines 24-27).
Regarding claim 16, claim 3 of patent 154 recites wherein generating the plasma state of the material comprises generating the plasma state of the material without the presence of oxygen (claim 3). 
Regarding claim 17, claim 4 of patent 154 recites wherein electromagnetically inducing the electric current comprises generating microwave radiation at the non-electrically conductive body or propagating an electromagnetic surface wave along the non-electrically conductive body (claim 4). 

Claims 13 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,347,154 as applied to claims 11 and 14 and further in view of Van Herpen et al. (US PGPub 2007/0125964, Herpen hereinafter). 
Regarding claim 13, patent 154 does not appear to explicitly recite further comprising a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure. 
Herpen discloses a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure (Fig. 3a-c, paras. [0049]-[0052], [0056], [0058], outlet 106 provides the hydrogen radicals are generated from the plasma produced by electrodes 110 adjacent to internal surfaces 221, 231 of walls 220, 230 of the hydrogen radical source 103 and flow tube 104. Outlet 106 provides the hydrogen radicals to the surfaces of mirror 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure as taught by Herpen in the apparatus as claimed by patent 154 since including a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure is commonly used to clean the surfaces of the EUV chamber to improve reflection transmission (Herpen, paras. [0007]-[0008], [0052]).
Regarding claim 15, patent 154 does not appear to recite wherein enabling the plasma state of the material to pass over the structure surface comprises moving the plasma particles from a location near the non-electrically conductive body toward and across the structure surface.
Herpen discloses wherein enabling the plasma state of the material to pass over the structure surface comprises moving the plasma particles from a location near the non-electrically conductive body toward and across the structure surface (Fig. 3a-c, paras. [0049]-[0052], [0056], [0058], outlet 106 provides the hydrogen radicals are generated from the plasma produced by electrodes 110 adjacent to internal surfaces 221, 231 of walls 220, 230 of the hydrogen radical source 103 and flow tube 104. Outlet 106 provides the hydrogen radicals to the surfaces of mirror 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein enabling the plasma state of the material to pass over the structure surface comprises moving the plasma particles from a location near the non-electrically conductive body toward and across the structure surface as taught by Herpen in the method as recited by patent 154 since including wherein enabling the plasma state of the material to pass over the structure surface comprises moving the plasma particles from a location near the non-electrically conductive body toward and across the structure surface is commonly used to clean the surfaces of the EUV chamber to improve reflection transmission (Herpen, paras. [0007]-[0008], [0052]).

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18 of U.S. Patent No. 11,347,154 in view of Herpen. 
Regarding claim 18, claim 9 recites an apparatus (claim 9) comprising: 
an extreme ultraviolet (EUV) light source comprising a structure within a chamber, wherein the structure includes a surface exposed to debris from a target within the chamber, the target comprising matter that emits EUV light when it is converted into a plasma (claim 9, col. 35, lines 16-27); 
a cleaning apparatus near the structure and configured to remove target debris from the exposed surface of the structure without removing the structure from the chamber (claim 9, col. 35, lines 24-27), the cleaning apparatus comprising: 
an electrical conductor contacting a non-electrically conductive body (claim 9, col. 35, lines 28-29), 
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the non-electrically conductive body to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material (claim 9, col. 35, lines 30-38), and 
wherein the non-electrically conductive body is configured relative to the structure such that the plasma particles come in contact with the debris on the exposed surface of the structure (claim 9, col. 35, lines 39-42). Patent 154 does not appear to explicitly recite a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure.
Herpen discloses a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure (Fig. 3a-c, paras. [0049]-[0052], [0056], [0058], outlet 106 provides the hydrogen radicals are generated from the plasma produced by electrodes 110 adjacent to internal surfaces 221, 231 of walls 220, 230 of the hydrogen radical source 103 and flow tube 104. Outlet 106 provides the hydrogen radicals to the surfaces of mirror 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure as taught by Herpen in the apparatus as recited by patent 154 since including a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure is commonly used to clean the surfaces of the EUV chamber to improve reflection transmission (Herpen, paras. [0007]-[0008], [0052]).
	Regarding claim 19, claim 18 of patent 154 as modified by Herpen recites wherein the material comprises hydrogen (claim 18). 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,347,154 as modified by Herpen as applied to claim 18 and further in view of Schriever (US PGPub 2009/0014027).  
Regarding claim 20, claim 18 of patent 154 as modified by Herpen recites wherein: the plasma particles include free radicals of hydrogen (claim 9, col. 35, lines 30-42, claim 18, col. 37, lines 32-36); the debris on the substrate surface includes tin or carbon (claim 18, col. 37, lines 32-36), but patent 154 as modified by Herpen does not appear to recite a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon. 
	Schriever discloses the plasma particles include free radicals of hydrogen (Figs. 1-3, paras. [0051]-[0054], [0063], hydrogen radicals are included in the plasma); the debris on the substrate surface includes tin or carbon (Figs. 1-3, paras. [007], [0051]-[0054], [0063], tin deposits are formed on the mirror surface); and a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon (Figs. 1-3, paras. [0051]-[0054], [0063], tin hydride is formed and released from the reaction of the tin deposits with hydrogen radicals from the plasma). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon as taught by Schriever in the apparatus as recited by patent 154 as modified by Herpen since including a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon is commonly used to is commonly used to provide a cleaning method without increasing space requirements for the cleaning device for in situ cleaning while minimizing the stress on the mirror surfaces being during in situ cleaning (Schriever, paras. [0014]-[0016]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Herpen et al. (US PGPub 2007/0125964, Herpen hereinafter).
Regarding claim 7, Herpen discloses a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source (Figs. 1-4), the method comprising: 
generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber (Figs. 1-4, paras. [0041], [0043], [0049]-[0053], [0055]-[0056], [0058]-[0075], the collector mirror 50 within the radiation system 42 and is cleaned by cleaning device 95. Cleaning device 95 includes sources 110 to produce hydrogen radicals from a plasma, which is adjacent to inner surfaces 221, 231 of walls 220 and 230 formed from non-conductive materials, such as glass, polytetrafluorethylene, fused silica), the generating comprising:
electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material (Figs. 3-4, paras. [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], electrodes 110 produce a plasma adjacent inner surfaces 221, 231. An inlet 101 for hydrogen gas supplies the gas from which the hydrogen radicals are produced from the plasma generated by electrodes 110); and 
chemically reacting the plasma particles with debris at the structure surface to form a new chemical that is released from the structure surface without removing the structure from the chamber of the EUV light source (Figs. 3-4, paras. [0048]-[0053], [0055]-[0056], [0058]-[0064], tin contamination on surfaces such as the reflecting surfaces of the collector 50 is removed using hydrogen radicals, which form hydride products which are removed by inlets 107).
Regarding claim 8, Herpen discloses further comprising removing the released chemical from the chamber (Figs. 1-4, paras. [0048]-[0053], [0055]-[0056], [0058]-[0064], the cleaning device 95 includes an exhaust system having inlets 107 connected with a pump to remove products generated during cleaning). 
Regarding claim 10, Herpen discloses wherein the structure surface is positioned to optically interact with and modify light present in the chamber (Figs. 1-4, paras. [0041]-[0046], [0048]-[0052], [0058]-[0071] collector 50 collects and reflects the EUV light generated by source SO). 
Regarding claim 11, as best understood, Herpen discloses an apparatus (Figs. 1-4) comprising:
an extreme ultraviolet (EUV) light source comprising a structure within a chamber (Figs. 1-4, paras. [0041]-[0052], projection apparatus 1 includes a radiation source SO in a radiation system 42 having collector 50 and cleaning apparatus 95), wherein the structure includes a surface exposed to debris from a target within the chamber, that target comprising matter that emits EUV light when it is converted into a plasma (Figs. 1-4, paras. [0041]-[0052], the collector 50 collects and reflects EUV illumination generated from a plasma produced from target material tin. The reflective surfaces of collector 50 are exposed to the plasma and tin from the tin source);
a cleaning apparatus near the structure and configured to remove target debris from the exposed surface of the structure without removing the structure from the chamber (Figs. 1-4, paras. [0041]-[0049]-[0053], [0055]-[0056], [0058]-[0075], the collector mirror 50 within the radiation system 42 is cleaned by cleaning device 95. Cleaning device 95 includes sources 110 to produce hydrogen radicals from a plasma to remove tin deposition from the reflective surfaces of collector 50), the cleaning apparatus comprising:
an electrical conductor contacting a non-electrically conductive body that is distinct from the structure (Figs. 3-4, paras. [0041], [0043], [0049]-[0053], [0055]-[0056], [0058]-[0075], cleaning device 95 includes electrodes 110 to produce hydrogen radicals from a plasma. The electrodes 110 contact inner surfaces 221, 231 of walls 220 and 230 formed from non-conductive materials, such as glass, polytetrafluorethylene, fused silica),
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the non-electrically conductive body to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material (Figs. 3-4, paras. [0006], [0041], [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], electrodes 110 produce a plasma, necessarily including ions among the plasma species, adjacent inner surfaces 221, 231. An inlet 101 for hydrogen gas supplies the gas from which the hydrogen radicals are produced from the plasma generated by electrodes 110); and
wherein the non-electrically conductive body is configured relative to the structure such that the plasma particles come in contact with the debris on the exposed surface of the structure (Figs. 3-4, paras. [0048]-[0053], [0055]-[0056], [0058]-[0064], tin contamination on surfaces such as the reflecting surfaces of the collector 50 is removed using hydrogen radicals directed from the walls of the cleaning device 95).
Regarding claim 12, Herpen discloses wherein the structure surface is positioned to optically interact with and modify light present in the chamber (Figs. 1-4, paras. [0041]-[0046], [0048]-[0052], [0058]-[0071] collector 50 collects and reflects the EUV light generated by source SO). 
Regarding claim 13, Herpen discloses a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure (Fig. 3a-c, paras. [0049]-[0052], [0056], [0058], outlet 106 provides the hydrogen radicals that are generated from the plasma produced by electrodes 110 adjacent to internal surfaces 221, 231 of walls 220, 230 of the hydrogen radical source 103 and flow tube 104. Outlet 106 provides the hydrogen radicals to the surfaces of mirror 50).
Regarding claim 14, Herpen discloses a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source (Figs. 1-4), the method comprising: 
generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber and is distinct from the structure (Figs. 1-4, paras. [0041], [0043], [0049]-[0053], [0055]-[0056], [0058]-[0075], the collector mirror 50 within the radiation system 42 and is cleaned by cleaning device 95. Cleaning device 95 includes sources 110 to produce hydrogen radicals from a plasma, which is adjacent to inner surfaces 221, 231 of walls 220 and 230 formed from non-conductive materials, such as glass, polytetrafluorethylene, fused silica), the generating comprising: 
electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material (Figs. 3-4, paras. [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], electrodes 110 produce a plasma adjacent inner surfaces 221, 231. An inlet 101 for hydrogen gas supplies the gas from which the hydrogen radicals are produced from the plasma generated by electrodes 110); and 
enabling the plasma particles to pass over the structure surface to remove debris from the structure surface without removing the structure from the chamber of the EUV light source (Figs. 3-4, paras. [0049]-[0053], [0055]-[0056], [0058]-[0075], the hydrogen radicals flow over the reflective surfaces of collector 50 to remove contamination from the collector 50 while within lithography apparatus 1). 
Regarding claim 15, as best understood, Herpen discloses wherein enabling the plasma state of the material to pass over the structure surface comprises moving the plasma particles from a location near the non-electronically conductive body toward and across the structure surface (Fig. 3a-c, paras. [0049]-[0052], [0056], [0058], outlet 106 provides the hydrogen radicals generated from the plasma produced by electrodes 110 adjacent to internal surfaces 221, 231 of walls 220, 230 of the hydrogen radical source 103 and flow tube 104. Outlet 106 provides the hydrogen radicals across the surfaces of mirror 50).
Regarding claim 18, as best understood, Herpen discloses an apparatus (Figs. 1-4) comprising: 
an extreme ultraviolet (EUV) light source comprising a structure within a chamber (Figs. 1-4, paras. [0041]-[0052], projection apparatus 1 includes a radiation source SO in a radiation system 42 having collector 50 and cleaning apparatus 95), wherein the structure includes a surface exposed to debris from a target within the chamber, the target comprising matter that emits EUV light when it is converted into a plasma  (Figs. 1-4, paras. [0041]-[0052], the collector 50 collects and reflects EUV illumination generated from a plasma produced from target material tin. The reflective surfaces of collector 50 are exposed to the plasma and tin from the tin source); 
a cleaning apparatus near the structure and configured to remove target debris from the exposed surface of the structure without removing the structure from the chamber (Figs. 1-4, paras. [0041]-[0053], [0055]-[0056], [0058]-[0075], the collector mirror 50 is within the radiation system 42 and is cleaned by cleaning device 95. Cleaning device 95 includes sources 110 to produce hydrogen radicals from a plasma to remove tin deposition from the reflective surfaces of collector 50), the cleaning apparatus comprising: 
an electrical conductor contacting a non-electrically conductive body (Figs. 3-4, paras. [0041], [0043], [0049]-[0053], [0055]-[0056], [0058]-[0075], cleaning device 95 includes electrodes 110 to produce hydrogen radicals from a plasma. The electrodes 110 contact inner surfaces 221, 231 of walls 220 and 230 formed from non-conductive materials, such as glass, polytetrafluorethylene, fused silica), 
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the non-electrically conductive body to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material (Figs. 3-4, paras. [0006], [0041], [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], electrodes 110 produce a plasma, necessarily including ions among the plasma species, adjacent inner surfaces 221, 231. An inlet 101 for hydrogen gas supplies the gas from which the hydrogen radicals are produced from the plasma generated by electrodes 110); and 
wherein the non-electrically conductive body is configured relative to the structure such that the plasma particles come in contact with the debris on the exposed surface of the structure (Figs. 3-4, paras. [0048]-[0053], [0055]-[0056], [0058]-[0064], tin contamination on surfaces such as the reflecting surfaces of the collector 50 is removed using hydrogen radicals directed from the walls of the cleaning device 95); and 
a flow apparatus configured to flow the plasma particles from the location adjacent the non-electrically conductive body toward and over the exposed surface of the structure (Figs. 3-4, paras. [0049]-[0052], [0056], [0058], outlet 106 provides the hydrogen radicals that are generated from the plasma produced by electrodes 110 adjacent to internal surfaces 221, 231 of walls 220, 230 of the hydrogen radical source 103 and flow tube 104. Outlet 106 provides the hydrogen radicals to the surfaces of mirror 50).
Regarding claim 19, Herpen discloses wherein the material comprises hydrogen (Figs. 3-4, paras. [0049]-[0052], [0058]-[0065], [0076], an inlet 101 supplies hydrogen gas to the hydrogen radical source 103 in cleaning device 95). 

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bykanov et al. (US PGPub 2009/0154642, Bykanov hereinafter). 
Regarding claim 22, Bykanov discloses an apparatus (Figs. 1-12) comprising: 
a liner within a chamber of an extreme ultraviolet (EUV) light source (Figs. 1, 2, 5-12, paras. [0043]-[0044], [0046]-[0048], [0050], [0055]-[0056], [0073]-[0074], [0088]-[0090], [0101]-[0103], [0107]-[0112], [0116], [0140]-[0144], elongated body 1022 is arranged in chamber 26 of EUV light source 20 and coupling system 1014 in apparatus 10), the liner positioned between a collector mirror and an intermediate focus of the collector mirror (Figs. 1, 2, 5-12, paras. [0043]-[0044], [0046]-[0048], [0050]-[0051], [0055]-[0056], [0073]-[0074], [0088]-[0090], [0101]-[0103], [0107]-[0112], [0116], [0140]-[0144], elongated body 1022 is arranged between optic 30 and intermediate focus 40, 1018), the liner including an exposed surface that, when installed, faces EUV light that is reflected from the collector mirror toward the intermediate focus, the liner being made of a non-electrically conductive material (Figs. 1, 2, and 5-12, paras. [0090], [0111], [0128], [0141], body 1022 is arranged having a surface facing the EUV light reflected from the collector 30 towards the intermediate focus. The walls of the body 1022 are non-conductive); and 
a cleaning apparatus configured to remove target debris from the exposed surface of the liner without removing the liner from the chamber (Figs. 7-9, 11, paras. [0089], [0110]-[0112], [0120]-[0122], [0127]-[0129], [0141]-[0144], RF coils 1070 produce a plasma that is capable of removing contaminants from the walls of the body 1022), the cleaning apparatus comprising an electrical conductor contacting the liner (Figs. 7-9, 11, paras. [0110]-[0112], [0120], [0127]-[0129], [0141]-[0144], RF coils 1070 contact the body 1022), the electrical conductor being positioned outside an exterior surface of the liner if the exterior surface of the liner is at a different pressure than a pressure at the exposed surface or the electrical conductor being embedded in the liner if the exterior surface of the liner is held at the same pressure as the exposed surface (Figs. 7-9, 11, paras. [0110]-[0112], [0120], [0127]-[0129], [0141]-[0144], RF coils 1070 are positioned outside of the body 1022, and the contaminant flows from within the body 1022 towards intermediate chamber 1020 and the pump outside of the body 1022. The coils produce plasma 1072); 
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the liner to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material, such that the plasma particles come in contact with the debris on the exposed surface of the liner (Figs. 7, 9, 11, paras. [0110]-[0112], [0119]-[0120], [0127]-[0129], [0141]-[0144], RF coils 1070 produce an inductively coupled plasma, which necessarily includes ions and radicals of the gas in the chamber).
Regarding claim 23, Bykanov discloses wherein the liner has a conical shape that tapers smoothly from a base positioned adjacent the collector mirror to an apex that opens to the intermediate focus (Figs. 1-2, 7-9, 11, paras. [0045], [0051]-[0052], [0090], [0110]-[0112], [0120], [0127]-[0129], [0141]-[0142], body 1022 has a conical shape narrowing from a base on the collector mirror 30 side towards the intermediate focus 1018). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al. (US PGPub 2007/0125964, Herpen hereinafter) in view of Bykanov et al. (US PGPub 2009/0154642, Bykanov hereinafter). 
Regarding claim 1, Herpen discloses a method of cleaning a surface of a structure within a chamber of an extreme ultraviolet (EUV) light source (Figs. 1-4), the method comprising: 
generating a plasma state of a material present at a location adjacent to a non- electrically conductive body that is within the chamber (Figs. 1-4, paras. [0041], [0043], [0049]-[0053], [0055]-[0056], [0058]-[0075], the collector mirror 50 within the radiation system 42 and is cleaned by cleaning device 95. Cleaning device 95 includes sources 110 to produce hydrogen radicals from a plasma, which is adjacent to inner surfaces 221, 231 of walls 220 and 230 formed from non-conductive materials, such as glass, polytetrafluorethylene, fused silica), the generating comprising:
electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body to thereby transform the material that is adjacent the non-electrically conductive body from a first state into the plasma state, wherein the plasma state of the material includes plasma particles, at least some of which are free radicals of the material (Figs. 3-4, paras. [0049]-[0053], [0055]-[0056], [0058]-[0065], electrodes 110 produce a plasma adjacent inner surfaces 221, 231. An inlet 101 for hydrogen gas supplies the gas from which the hydrogen radicals are produced from the plasma generated by electrodes 110); 
enabling the plasma particles to pass over the structure surface to remove debris from the structure surface without removing the structure from the chamber of the EUV light source (Figs. 3-4, paras. [0048]-[0053], [0055]-[0056], [0058]-[0065], [0070], the hydrogen radicals are provided by outlets 106 to remove deposits on surfaces of the mirror 50). Herpen does not appear to explicitly describe maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature. 
Bykanov discloses maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature (Fig. 10, paras. [0053], [0111], [0134], [0136], a temperature control system 1100 maintains the temperature of elongate body within a predetermined range to below a preselected temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature as taught by Bykanov in the method as taught by Herpen since including maintaining a temperature of the non-electrically conductive body and/or the structure below a threshold temperature is commonly used to condense contaminants to suppress the flow of the contaminants from entering the optic chamber of the lithography system (Bykanov, paras. [0134]-[0135]). 	
Regarding claim 2, Herpen as modified by Bykanov discloses wherein electromagnetically inducing the electric current at the location adjacent the non-electrically conductive body comprises flowing an electric current through an electrically conductive tubing adjacent the non-electrically conductive body (Herpen, Figs. 3-4, paras. [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], electrodes 110 include oscillating field electrodes and produce a plasma adjacent inner surfaces 221, 231).
Regarding claim 3, Herpen as modified by Bykanov discloses wherein maintaining the temperature of the non-electrically conductive body and/or the structure below the threshold temperature comprises providing a cooling fluid through an interior of the electrically conductive tubing (Bykanov, Fig. 10, paras. [0053], [0111], [0134], [0136], a temperature control system 1100 maintains the temperature of elongate body within a predetermined range to below a preselected temperature. The body 1022 is made of a conductive material, and the temperature control system 1100 circulates a fluid within internal passageways inside the walls).
Regarding claim 5, Herpen as modified by Bykanov discloses wherein the non-electrically conductive body is made of a dielectric (Herpen, Figs. 3-4, paras. [0056], inner surfaces 221, 231 of walls 220 and 230 formed from non-conductive materials, such as glass). 
Regarding claim 6, Herpen as modified by Bykanov discloses wherein the structure surface is positioned to optically interact with and modify light present in the chamber (Herpen Figs. 1-4, paras. [0041]-[0046], [0048]-[0052], [0058]-[0071] collector 50 collects and reflects the EUV light generated by source SO). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herpen as modified by Bykanov as applied to claim 1 above, and further in view of Azuma et al. (JP2008-042078, Azuma hereinafter; English translation included with this Office Action).
Regarding claim 4, Herpen as modified by Bykanov does not appear to explicitly describe wherein the plasma particles include at least ions, electrons, and free radicals of the material.
Azuma discloses wherein the plasma particles include at least ions, electrons, and free radicals of the material (Fig. 2, abstract, page 3, page 4, first paragraph-fourth paragraph under “Best Mode,” page 6, fourth full paragraph, the plasma includes hydrogen radicals 25, electrons, and ions 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plasma particles include at least ions, electrons, and free radicals of the material as taught by Azuma in the method as taught by Herpen as modified by Bykanov since including wherein the plasma particles include at least ions, electrons, and free radicals of the material is commonly used to efficiently remove tin from a mirror in the EUV radiation source (Azuma, page 2, “Tech-Problem,” “Tech-Solution”).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herpen as applied to claim 7 above, and further in view of Bykanov.
Regarding claim 9, as best understood, Herpen does not appear to explicitly describe wherein: electromagnetically inducing an electric current at the location adjacent the non- electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body; and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body.
Bykanov discloses wherein: electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body (Figs. 7, 9, 11, paras. [0111]-[0112], [0127], [0129], [0141]-[0142], an inductively coupled plasma is generated near the non-conductive body 1022); and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body (Figs. 7, 9, 11, paras. [0111]-[0112], [0127], [0129], [0141]-[0142], RF coils 1070 adjacent non-conductive body 1022 create an inductively coupled plasma). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body; and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body as taught by Bykanov in the method as taught by Herpen since including electromagnetically inducing an electric current at the location adjacent the non-electrically conductive body comprises producing a time-varying magnetic field within the chamber near the non-electrically conductive body; and producing the time-varying magnetic field within the chamber comprises flowing a time-varying electric current through an electrical conductor adjacent the non-electrically conductive body is commonly used to suppress the flow of the contaminants from entering the optic chamber of the lithography system (Bykanov, paras. [0112]-[0113], [0127]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herpen as applied to claim 14 above, and further in view of Baek et al. (US PGPub 2017/0215265, Baek hereinafter). 
Regarding claim 16, Herpen does not appear to explicitly describe wherein generating the plasma state of the material comprises generating the plasma state of the material without the presence of oxygen. 
Baek discloses wherein generating the plasma state of the material comprises generating the plasma state of the material without the presence of oxygen (abstract, paras. [0007]-[0010], the plasma is generated without oxygen species).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein generating the plasma state of the material comprises generating the plasma state of the material without the presence of oxygen as taught by Baek in the method as taught by Herpen since including wherein generating the plasma state of the material comprises generating the plasma state of the material without the presence of oxygen is commonly used to permit in situ cleaning of components of the EUV chamber during EUV illumination generation, thereby improving operational efficiency of the EUV illumination source (Baek, paras. [0006], [0037]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Herpen as applied to claim 14 above, and further in view of Kakizaki et al. (US PGPub 2012/0119116, Kakizaki hereinafter).  
Regarding claim 17, Herpen does not appear to explicitly describe wherein electromagnetically inducing the electric current comprises generating microwave radiation at the non-electrically conductive body or propagating an electromagnetic surface wave along the non-electrically conductive body.
Kakizaki discloses wherein electromagnetically inducing the electric current comprises generating microwave radiation at the non-electrically conductive body or propagating an electromagnetic surface wave along the non-electrically conductive body (Fig. 12, paras. [0086]-[0090], adhered debris is removed from the optical element by microwave radiation using electrode 47 on the rear surface of the EUV collector mirror 7 on which surface wave plasma is generated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein electromagnetically inducing the electric current comprises generating microwave radiation at the non-electrically conductive body or propagating an electromagnetic surface wave along the non-electrically conductive body as taught by Kakizaki in the method as taught by Herpen since including herein electromagnetically inducing the electric current comprises generating microwave radiation at the non-electrically conductive body or propagating an electromagnetic surface wave along the non-electrically conductive body is commonly used to provide efficient removal of debris adhered to the surface of an EUV collector mirror. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herpen as applied to claim 18 above, and further in view of Schriever (US PGPub 2009/0014027).  
Regarding claim 20, Herpen discloses wherein: the plasma particles include free radicals of hydrogen (Figs. 3-4, paras. [0006], [0041], [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], electrodes 110 produce a plasma including hydrogen radicals); the debris on the substrate surface includes tin or carbon (Figs. 3-4, paras. [0041], [0049]-[0053], [0055]-[0056], [0058]-[0065], [0076], tin deposition forms on the reflecting surface of the collector 50), but Herpen does not appear to explicitly describe a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon.
Schriever discloses the plasma particles include free radicals of hydrogen (Figs. 1-3, paras. [0051]-[0054], [0063], hydrogen radicals are included in the plasma); the debris on the substrate surface includes tin or carbon (Figs. 1-3, paras. [007], [0051]-[0054], [0063], tin deposits are formed on the mirror surface); and a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon (Figs. 1-3, paras. [0051]-[0054], [0063], tin hydride is formed and released from the reaction of the tin deposits with hydrogen radicals from the plasma). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon as taught by Schriever in the apparatus as taught by Herpen since including a chemical is released from the structure surface after plasma particles react with the debris, wherein the released chemical includes tin hydride if the debris includes tin or methane if the debris includes carbon is commonly used to is commonly used to provide a cleaning method without increasing space requirements for the cleaning device for in situ cleaning while minimizing the stress on the mirror surfaces being during in situ cleaning (Schriever, paras. [0014]-[0016]).



Allowable Subject Matter
Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if a proper Terminal Disclaimer is filed or if rewritten to overcome the double patenting rejection set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious wherein electromagnetically inducing electric current at the location adjacent the non-electrically conductive body comprises flowing an electric current through an electrical conductor adjacent the non-electrically conductive body, and wherein flowing the electrical current through the electrical conductor comprises applying a first electric current at a first frequency to the electrical conductor and a second electric current at a second frequency to the electrical conductor, the second frequency being distinct from the first frequency. This limitation in combination with all of the limitations of parent claim would render the claim non-obvious over the prior art of record if rewritten. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882